DETAILED ACTION
Response to Amendment
The amendment filed on 03/18/2022 has been entered.  New claim 41 is added.  Claims 21-40 were previously canceled without prejudice or disclaimer.  Independent claim 1 is amended.  Claims 1-20, and 41 remain pending in the application.  Applicant's amendment has overcome 35 U.S.C. 112 and  103 rejections previously set forth in the Final Office Action mailed on 12/20/2021. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with the attorney of record, Jeff Freeman on May 19, 2022.  
	
Claim 1 is amended as follow:
The independent claim 1 is amended as underlined hereinafter.  
Claim 1.  	A tissue product comprising;
at least one tissue ply comprising a pattern of embossments having at least one conforming embossment having at least one segment that aligns in the machine direction for a distance equal to an aspect ratio of at least 2.5;
wherein the at least one conforming embossment has a base and an apex; 
wherein the conforming embossment has a length;
wherein the apex of the conforming embossment has a width; and 
wherein the at least one conforming embossment comprises at least one of a taper varying the width of the apex such that the width of the apex narrows to a narrowest portion and widens to a widest portion along at least one portion of the length of the conforming embossment or at least one channel running the length of the conforming embossment dividing the apex into at least two sections. 

Allowable Subject Matter
Claims 1-20, and 41 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
	Claim 1 is allowed, because the prior art does not disclose or suggest:  A tissue product comprising one tissue ply comprising a pattern of embossments having at least one conforming embossment having at least one segment that aligns in the machine direction for a distance equal to an aspect ratio of at least 2.5; the conforming embossment has a base, an apex, and a length wherein the apex of the conforming embossment has a width and wherein the at least one conforming embossment comprises at least one of a taper varying the width of the apex such that the width of the apex narrows to a narrowest portion and widens to a widest portion along at least one portion of the length of the conforming embossment or at least one channel running the length of the conforming embossment dividing the apex into at least two sections.
Claims 2-20 and 41 are dependent directly/indirectly on claim 1 and therefore, they are allowed as well.   

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant's arguments filed on March 18, 2022 have been considered.
In view of the arguments and amendment to the claims, the rejection set forth previously have been withdrawn.  All remaining claimed features have been clearly defined and have support in the specification.  Applicant has also overcome by amendment the rejections set forth previously under 35 U.S.C. 103 as being unpatentable over by Brian J. Schuh et al. (US 20190024321 A1) in view of LEE D WILHELM (US 20020079073 A1) and further in view Theodore E. Farrington, Jr. et al. (US 5607551 A). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710.  The examiner can normally be reached on M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW M ESLAMI/Examiner, Art Unit 1748

/Eric Hug/Primary Examiner, Art Unit 1748